January 23, 2009


Ms. Ida Cecilia Garza
Hole & Alvarez L.L.P.
612 W Nolana,  Suite 370
McAllen, TX 78504

Mr. David R. Joe
Brewer Anthony & Middlebrook
1702 East Tyler, Suite 1
Harlingen, TX 78550-
Honorable Midgalia Lopez
197th District Court
974 E. Harrison Street
Brownsville, TX 78520-7123

RE:   Case Number:  06-0653
      Court of Appeals Number:  13-05-00765-CV&13-06-00080-CV
      Trial Court Number:  2005-02-830-C

Style:      IN RE  MARY LOUISE WATKINS, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  denied  the  petition  for  writ  of
mandamus and issued the enclosed opinions in the above-referenced case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Cathy Wilborn  |